Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI


  MINDBASEHQ LLC,                                       Case No. 1:20-cv-24742-BB

                        Plaintiff,

        vs.

  GOOGLE LLC,

                        Defendant.


        GOOGLE LLC’S MOTION TO DISMISS MINDBASEHQ LLC’S AMENDED
                              COMPLAINT
          Defendant Google LLC (“Google”) moves to dismiss the amended complaint of Plaintiff
  MindbaseHQ LLC (“Mindbase”) [D.E. 22, 23] for failure to state a claim. This motion should
  be granted for the reasons stated below.
                                        MEMORANDUM OF LAW
                                          INTRODUCTION1
          Mindbase’s amended complaint should be dismissed for two independent reasons. First,
  the only claims that are specifically mentioned in the amended complaint are invalid, and invalid
  patent claims cannot be infringed. Second, the amended complaint fails to state a claim for
  patent infringement because it lacks any facts that render it plausible that Google infringes any
  claims of U.S. Patent Nos. 6,510,433 (the “’433 Patent”) and 6,665,680 (the “’680 Patent”)
  (together, the “patents-in-suit”).2
          Claim 13 of each of the patents-in-suit is invalid, and invalidity is a complete defense to a
  patent infringement claim. Aside from a bald and factually unsupported assertion that Google
  supposedly infringes unspecified “other claims” of the patents-in-suit, Am. Compl. ¶¶ 23, 35,
  claim 13 of each of the patents are the only claims that are even mentioned in the amended


  1
    In a separately filed motion [D.E. 25], Google asks that the Court transfer this case to the
  Northern District of California. Judicial economy may favor the Court addressing the transfer
  motion first and then leaving the instant motion to dismiss for resolution by the transferee court.
  2
    The ’433 and ’680 Patents are Exhibits 1 and 2 to the amended complaint, respectively.
                                                    1
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 2 of 17




  complaint. But claim 13 of each patent claims patent-ineligible subject matter under 35 U.S.C. §
  101. Claim 13 is directed to the abstract idea of structuring data in the same manner as the
  human mind, which is abstract because it is—by design—the equivalent of human mental work,
  and thus is merely a means of collecting and organizing information, which courts have
  repeatedly held is an abstract idea. Moreover, claim 13 fails to recite anything that renders it
  significantly more than the abstract idea itself. Abstract ideas may not be patented, and thus
  claim 13 of each of the patents-in-suit is invalid.3
         In addition, Mindbase’s amended complaint pleads no facts explaining how the accused
  Google services—Google search and Google ads—allegedly meet the limitations of any of the
  claims of the ’433 Patent or the ’680 Patent. Instead, Mindbase pleads only the conclusion that
  the accused services meet each limitation of claim 13 of each of the patents-in-suit by repeating,
  word-for-word, the language of those claims. That fails plausibly to allege infringement and
  deprives Google of notice of the claimed infringement.
         For each of these reasons, Mindbase’s amended complaint should be dismissed.
                                           BACKGROUND
         Mindbase alleges that Google directly infringes the ’433 Patent and the ’680 Patent. Am.
  Compl. ¶¶ 3, 9 & Exs. 1 & 2. According to Mindbase, “Google internet search and Google Ads”
  infringe claim 13 of each of the patents-in-suit. Id. ¶¶ 19, 23, 35. Both asserted patents expired
  more than two years ago,4 and thus Mindbase seeks only past damages. Id. at 11 (Request for
  Relief ¶ B).

  3
    Claim 13 is stated in “dependent form, referring back to and further limiting another claim or
  claims . . . .” 37 C.F.R. § 1.75. Claim 13 depends from—i.e., refers back to—claim 2, which
  itself depends from claim 1. Because claim 13 of each patent depends from claims 1 and 2 of
  each patent, the invalidity of claim 13 necessarily means that claims 1 and 2 of each patent are
  also invalid.
  4
    A patent expires twenty years after “the date on which the application for the patent was filed in
  the United States or, if the application contains a specific reference to an earlier filed application
  or applications under section 120, 121, 365(c), or 386(c), from the date on which the earliest
  such application was filed.” 35 U.S.C. § 154(a)(2). A Patent Cooperation Treaty (“PCT”)
  application is an application under section 365(c). See Clinicomp Int’l, Inc. v. Cerner Corp., No.
  17cv2479-GPC(BLM), 2018 WL 2229364, *3 (S.D. Cal. May 16, 2018). Here, the cover pages
  for both of the patents-in-suit refer, under the heading “Related U.S. Application Data,” to
  PCT/US98/11077, a section 365(c) application that was filed on June 1, 1998. See Am. Compl.,
  Exs. 1 & 2. That indicates that the patent applications for both patents specifically referred to
  that PCT application. The terms for both patents-in-suit therefore expired twenty years after that
  date—on June 1, 2018. See 35 U.S.C. § 154(a)(2).
                                                    2
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 3 of 17




         The ’433 Patent is the parent of the ’680 Patent, and both patents-in-suit claim priority to
  the same international and provisional patent applications. ’680 Patent at 1:8-11; ’433 Patent at
  1:7-10. They thus share a common specification.5 The patents purport to solve “major problems
  that [were] inherent in all [then] available database systems.” ’433 Patent at 1:40-41. But rather
  than relying on their own inventive concept, the inventors used “important clues” from “the
  human mind,” because they believed the human mind to be “the only thing known” to solve the
  problems they identified. Id. at 2:10-12. The patents thus “use the neuron-synapse-neuron
  model” from the human mind for structuring relationships between data elements in a
  purportedly “new database structure.” Id. at 2:19-21.
         Each Mindbase patent “is based on the completely detailed information people have in
  their minds” and is pictorially described in figure 1(b) of the patents-in-suit:




  Id. at 2:65-66 & fig. 1(b). The goal is for “a computer system” to “simulate the way people
  communicate.” Id. at 3:19-20.
         The claims are directed to a database that the specification describes as having database
  elements that are divided into “tangible” and “intangible” elements. Id. at 7:9-10. Tangible
  elements “have physical weight and can be weighed on a scale,” and are referred to as “cause”
  elements—essentially, nouns. See id. at 7:11-15. Intangible elements are “all of the other data
  elements that refer to things that do not have weight,” and can be subdivided into “effect” and
  “descriptor” elements. Id. at 7:14-19. Effects “are verbs,” and descriptors describe cause
  elements or cause-effect pairs—essentially, they are adjectives or adverbs. See id. at 7:21-26,
  8:7-10. For example, in the sentence, “The tall man drove the car 50 miles per hour,” the man or
  the car is a cause element, “drove” or “drove the car” is an effect element, and “tall” and “50


  5
   For ease of reference, Google’s citations to the common specification are hereinafter to the ’433
  Patent.
                                                    3
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 4 of 17




  miles per hour” are descriptors. Id. at 7:64-8:2. In short, the claims describe collecting and
  organizing information using principles of elementary grammar.
          The amended complaint asserts that Google infringes claim 13 of each of the patents-in-
  suit. Am. Compl. ¶¶ 23, 35. In each patent, claim 13 depends from claim 2, which itself
  depends from claim 1, an independent claim. In the ’433 Patent, claim 1 recites:
             1. A database of information stored in a fixed medium, said database
          comprising:
              a set of tangible data elements, said tangible data elements representing things
                  which have physical weight and can cause an effect;
              a set of intangible data elements, said intangible data elements representing
                  words and concepts which have no physical weight and cannot be
                  weighed;
              said set of intangible data elements including a first subset of effect data
                  elements, said effect data elements representing verbs standing alone and
                  in combination with other words, which describe actions, objectives,
                  results, missions, procedures and processes; and,
              said set of intangible data elements including a second subset of descriptive
                  data elements, said descriptive data elements describing said tangible data
                  elements, said effect data elements and degrees of performance of said
                  tangible data elements.
  ’433 Patent at 35:12-29. Claim 2 then recites:
              2. The database of claim 1, wherein:
              each said tangible data element is linked to each said effect data element
                 partially or wholly caused by said tangible data element; and,
              each said effect element is linked to each said tangible data element required
                 for said effect to occur.
  Id. at 35:30-35. And, finally, claim 13 recites:
              13. The database of claim 2, wherein at least one of each said link between a
          tangible data element and an intangible data element is itself linked to at least one
          specific degree of performance that describes in more detail said cause-effect
          relationship established by said at least one link between a tangible data element
          and an intangible data element.
  Id. at 36:1-6. Claims 1, 2, and 13 in the ’680 Patent are nearly identical to the claims in the ’433
  Patent. Claim 1 of the ’680 Patent has minor changes in wording; redlined against claim 1 in the
  ’433 Patent, it recites:
             1. A database of information stored in a fixed medium, said database
          comprising:


                                                     4
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 5 of 17




                  a set of tangible data elements, said tangible data elements representing things
                      which have physical weight and can cause an effect;
                  a set of intangible data elements, said intangible data elements representing
                      words and concepts which have no physical weight and cannot be
                      weighed;
                  said set of intangible data elements including a first subset ofhaving effect
                      data elements, said effect data elements representing at least one among
                      verbs standing alone and verbs in combination with other words, which
                      describe at least one among said tangible data elements, actions,
                      objectives, results, missions, procedures and processes; and,
                  said set of intangible data elements including a second subset ofhaving
                      descriptive data elements, said descriptive data elements describing at
                      least one among said tangible data elements, said effect data elements
                      and, degrees of performance of said tangible data elements, and the
                      nature of the relationship between the tangible data elements and the
                      effect data elements.
     Compare ’680 Patent at 35:22-44 with ’433 Patent at 35:12-29. The additions recited by claims
     2 and 13 in the ’680 Patent are identical to the additions recited by claims 2 and 13 in the ’433
     Patent. Compare ’680 Patent at 35:45-50, 36:15-20 with ’433 Patent at 35:30-35, 36:1-6.
               Mindbase provides only what it refers to as a “high-level overview” of Google search and
     Google ads, see Am. Compl. ¶¶ 24, 36, and then summarily alleges that the limitations of claim
     13 of each of the patents-in-suit are met by those services by repeating nothing more than the
     literal language of each claim and asserting, without pleading any facts, that each limitation in
     some unexplained way is met by the “Google Accused Services.” See id. ¶¶ 25-30, 37-42.
     Mindbase does not allege that any specific aspect of either Google search or Google ads meets
     any limitation of claim 13 of either patent.
                                                ARGUMENT
I.             CLAIM 13 OF EACH OF THE PATENTS-IN-SUIT IS INVALID UNDER 35 U.S.C. § 101, AND
               THE AMENDED COMPLAINT THEREFORE FAILS TO STATE A CLAIM.

               The only claims that Mindbase even discusses in its amended complaint are claim 13 of
     each asserted patent. But, for the reasons discussed below, claim 13 of each asserted patent is
     invalid because it claims patent-ineligible subject matter. See 35 U.S.C. § 101. Invalidity is a
     complete defense to infringement. Lough v. Brunswick Corp., 86 F.3d 1113, 1123 (Fed. Cir.
     1996). Thus, because the only patent claims discussed in it are invalid, the amended complaint
     fails to state a claim upon which relief can be granted and it should be dismissed at least for this
     reason.

                                                       5
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 6 of 17




            The Patent Act provides that “[w]hoever invents or discovers any new and useful process,
  machine, manufacture, or composition of matter, or any new and useful improvement thereof,
  may obtain a patent therefor, subject to the conditions and requirements of this title.” 35 U.S.C.
  § 101. But section 101 “contains an important implicit exception: Laws of nature, natural
  phenomena, and abstract ideas are not patentable.” Alice Corp. v. CLS Bank Int’l, 573 U.S. 208,
  216 (2014) (internal quotation marks omitted).
            To determine whether patent claims are invalid for claiming an abstract idea, Alice
  provides a two-part test. At step one, a court determines “whether the claims at issue are
  directed to” an abstract idea. Alice, 573 U.S. at 217. If so, then at step two, a court considers
  “the elements of each claim both individually and ‘as an ordered combination’ to determine
  whether the additional elements ‘transform the nature of the claim’ into a patent-eligible
  application.” Id. (quoting Mayo Collaborative Servs. v. Prometheus Lab’ys, Inc., 566 U.S. 66,
  79, 78 (2012)). This second step is a search for an “inventive concept” that assures that the
  claims in practice amount to significantly more than a patent on the abstract idea itself. Id. at
  217-18.
            Patent eligibility can be determined, in an appropriate case, on a motion to dismiss
  pursuant to Rule 12(b)(6). Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121,
  1125 (Fed. Cir. 2018). This determination need not require a full claim construction. Id. Any
  claim construction disputes need only be resolved “to whatever extent is needed to conduct the
  § 101 analysis.” Id. Thus, for example, where a patentee offers no proposed construction of any
  term that would preclude dismissal, patent ineligibility can be decided on a motion to dismiss.
  Cleveland Clinic Found. v. True Health Diagnostics LLC, 859 F.3d 1352, 1360 (Fed. Cir.
  2017).6
            Where all of the claims are substantially similar and linked to the same abstract idea, it is
  enough to analyze a representative claim under section 101. See, e.g., Content Extraction &
  Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1349 (Fed. Cir. 2014). A
  single claim from one patent can be representative of claims from other patents with a shared
  specification. See, e.g., Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329,
  1337 (Fed. Cir. 2017) (treating one claim as representative of claims of two patents with a shared


  6
    Google does not believe that any claim construction is necessary in this case prior to resolving
  the subject matter eligibility issue.
                                                      6
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 7 of 17




  specification). Here, the patents-in-suit rely on a shared specification, and the claims are, aside
  from some minor wordsmithing, identical. Because Mindbase’s amended complaint discusses
  only claim 13 of the patents-in-suit, and because claim 13 in each of the patents is practically
  identical, Google treats claim 13 of the ’433 Patent (hereinafter simply referred to as “claim 13”)
  as representative of claim 13 in both patents—and, indeed, each of the arguments below is
  equally true for claim 13 of the ’680 Patent. Moreover, because it does not discuss any other
  claims, the amended complaint could only even potentially state a claim as to other patent claims
  if claim 13 is representative of those other claims. Google thus treats claim 13 as representative
  of all patent claims asserted by Mindbase in the amended complaint.
          A.        Alice step one: claim 13 is directed to an abstract idea.
          Step one in the Alice framework involves “look[ing] at the focus of the claimed advance
  over the prior art to determine if the claim’s character as a whole is directed to excluded subject
  matter.” Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016)
  (quotation marks omitted). “[T]he specification [is] helpful in illuminating what a claim is
  ‘directed to.’” ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 766 (Fed. Cir. 2019), cert.
  denied, 140 S. Ct. 983 (2020). “But while the specification may help illuminate the true focus of
  a claim, when analyzing patent eligibility, reliance on the specification must always yield to the
  claim language in identifying that focus.” Id.
                    1.     Claim 13 is directed to the abstract idea of structuring data in the
                           same manner as the human mind.
          Inventions that “are the equivalent of human mental work” are “unpatentable abstract
  ideas.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011)
  (citing Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). Therefore, “analyzing information by
  steps people go through in their minds” is an “essentially mental process[] within the abstract-
  idea category.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).
  Indeed, courts have repeatedly held that “methods of organizing human activity” are abstract. In
  re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016); see also Intell. Ventures
  I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (invalidating database
  claims directed to budgeting because they were “not meaningfully different from the ideas found
  to be abstract in other cases . . . involving methods of organizing human activity”); Content
  Extraction & Transmission, 776 F.3d at 1347 (collecting, recognizing, and storing data is an
  abstract idea).
                                                    7
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 8 of 17




         Claim 13 is directed to the abstract idea of structuring data in the same manner as the
  human mind. The purported invention thus by design is the equivalent of human mental work,
  and is unpatentable as an abstract idea. Categorizing and linking data using basic rules of
  grammar is a quintessential example of a method of organizing human activity, confirming that
  claim 13 is directed to an abstract idea.
         Although claim 13 claims a database, the mere recitation of a database does not make a
  patent claim any less abstract. Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d
  1314 (Fed. Cir. 2016) (recitation of a generic database is not inventive, citing Accenture Glob.
  Servs. GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013)). Beyond the
  term “database,” the rest of the claim language in claim 13 and the claims from which it depends
  confirms that claim 13 is directed to the abstract idea of organizing data in the same manner as
  the human mind.
         Specifically, claim 1 recites that the database comprises, in effect, nouns, verbs,
  adjectives, and adverbs, and those categories are “based on the completely detailed information
  people have in their minds . . . .” ’433 Patent at 2:65-66. Tangible data elements are those that
  can “cause an effect” and basically are nouns. See id. at 35:13-15 (tangible data elements
  represent “things which have physical weight”). Intangible effect data elements represent “verbs
  standing alone” or verbs “in combination with other words.” Id. at 35:19-23. Intangible
  descriptor data elements basically are adjectives or adverbs. See id., fig. 2(a) (descriptors
  describe cause or effect data elements). Because these categories replicate language constructs
  that exist in the human mind, they are part of the abstract idea of structuring data in a database
  the same way that is done by the human mind.
         Claim 2 additionally requires that tangible data elements be “linked to” effects caused by
  the tangible data elements and vice-versa. That is, as is true in the human mind, nouns and verbs
  do not exist in a vacuum, but instead work together in a sentence, as schoolchildren once learned
  from diagramming sentences—a practice that long predates the patents-in-suit. Cf. Juana
  Summers, A Picture of Language: The Fading Art of Diagramming Sentences,
  https://www.npr.org/sections/ed/2014/08/22/341898975/a-picture-of-language-the-fading-art-of-
  diagramming-sentences (Aug. 22, 2014) (explaining that diagramming sentences dates back to
  1877). Claim 13 additionally requires that “said links”—i.e., the links required by claim 2—
  themselves are linked to “at least one specific degree of performance that describes in more

                                                    8
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 9 of 17




  detail said cause-effect relationship . . . .” See ’433 Patent at 35:30-35, 36:1-6. Stripped of its
  jargon, claim 13 merely describes the role of adverbs, which humans use to modify verbs by
  linking a verb to the degree to which an action is performed—for example, whether something is
  done quickly or slowly. By the specification’s own admission, the “links” required by claims 2
  and 13 are intended to be the equivalent of the “neuron-synapse-neuron” model used by the
  human mind. See id. at 2:13-21.
         The presence of the word “link” in claims 2 and 13 does not render claim 13 any less
  abstract. To the contrary, as explained in the specification, that term draws on an abstract idea
  borrowed from the human mind; according to the specification, the human mind either stores
  each data element “only once,” or, if a data element is stored multiple times, the mind “links”
  those locations “to act as if a data element is stored only once.” Id. at 2:1-5. When the
  specification later introduces the idea of linking tangible and intangible data elements in a
  database, it simply states that these elements are “linked,” with no suggestion that it is any
  different from the way linking is performed by the human mind. See id. at 4:13-15. Thus,
  “linking” in claim 13 adds nothing more to the abstract idea of structuring data in the same
  manner as the human mind.
         The specification confirms what the claim language shows directly. In summarizing the
  invention, the inventors claim that their database allows a computer system to “simulate the way
  people communicate.” Id. at 3:19-20. The “neuron-synapse-neuron model” that the inventors
  rely upon is the model that “the human brain uses . . . to send signals and structure relationships.”
  Id. at 2:14-15. The invention thus relies on the same semantic categories and structures used by
  the human mind, such as distinguishing between “tangible data elements” that are “physical data
  elements that have weight,” and the other data elements that the inventors call “intangible data
  elements.” Id. at 2:30-36.
         In short, claim 13 is directed to the abstract idea of structuring data using principles of
  elementary grammar—the same way that data is structured by the human mind. That includes
  linking parts of speech (i.e., nouns, verbs, adjectives, and adverbs), just as the human mind links
  the word “man” to the word “drove” in the sentence, “The tall man drove the car 50 miles per
  hour.” See id. at 7:55-8:5. Because that idea is simply a method of organizing human activity,
  claim 13 is directed to an abstract idea. In re TLI Commc’ns., 823 F.3d at 613; see also
  CyberSource, 654 F.3d at 1371.

                                                    9
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 10 of 17




                  2.     Claim 13 is not directed to a technological improvement.
           While claims that “effect an improvement in [a] technology or technical field” may be
  patent eligible, see Alice, 573 U.S. at 225, claims that are not directed to a technological
  improvement are not. Indeed, “advances in non-technological disciplines . . . simply do not
  count” in “assessing patent eligibility.” Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 721 (Fed.
  Cir. 2014). Here, the essential goal of the patents-in-suit is to repeat the very solution used by
  the human mind, thus borrowing a solution from a non-technological discipline.
           Although the inventors purport to solve a problem arising in database technology, the
  fact that they do so by replicating a solution used by the human mind confirms that the solution
  is not a technological improvement. Rather than create a technological solution, the inventors, at
  best, identified a non-technical solution for use in a technological context. This does not
  transform an abstract idea into a patentable invention. Id. at 716 (use of an abstract idea in a
  particular technological environment is not inventive). For example, in OpenTV, Inc. v. Apple,
  Inc., the patentee argued that its patent offered a solution to a technological problem facing
  interactive television networks—the need to transfer confidential information over an unsecured
  connection. No. 14-cv-01622-HSG, 2015 WL 1535328, at *4 (N.D. Cal. Apr. 6, 2015). But the
  district court noted that this problem “is not a creature of the Internet age,” because “solutions to
  this problem date back to the invention of smoke signals.” Id.; see also Secured Mail Sols. LLC
  v. Universal Wilde, Inc., 169 F. Supp. 3d 1039, 1049 (C.D. Cal. 2016) (solutions to problems that
  predate the technology at issue are not technological solutions), aff’d 873 F.3d 905 (Fed. Cir.
  2017).
           Thus, purported improvements that do not solve a “unique technical problem” cannot
  render an idea non-abstract. Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1316 (Fed. Cir.
  2019), cert. denied sub nom. Garmin USA, Inc. v. Cellspin Soft, Inc., 140 S. Ct. 907 (2020).
  Here, the problems to which the patents-in-suit are directed predate database technology, because
  the problems were solved by the human mind, which of course itself predates database
  technology. Not only can this approach be done using the human mind, the specification
  expressly states that this is where the solution came from. ’433 Patent at 2:65-66. Necessarily,
  then, this is not a uniquely technological solution. See OpenTV, 2015 WL 1535328 at *4
  (transmitting, receiving, storing, and organizing confidential information is an abstract idea, not a
  technological improvement).


                                                   10
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 11 of 17




         Claim 13 and the claims from which it depends offer no technological details at all,
  beside the non-inventive recitation of a generic database. Claim 1 recites only what types of data
  are stored in the database, and describes those categories using the non-technological idea of
  physical weight, and subcategories (effects and descriptors) drawn from human language (verbs,
  adverbs, and adjectives). Claim 1 thus offers no technological solution.
         Claims 2 and 13 likewise offer no technological improvement addressing a problem
  grounded in technology. Instead, claims 2 and 13 are stated “in terms of performing generic
  computer functions” by instructing the practitioner to link data in the same manner as the human
  mind. In re TLI Commc’ns, 823 F.3d at 612; see ’433 Patent. at 2:19-21. Neither the claim
  language nor the specification refers to any particular approach, technological or otherwise, for
  those links. To the contrary, the specification portrays cause-effect links purely schematically,
  without any explanation of, for example, a particular technological solution that is necessarily
  rooted in computer technology. See ’433 Patent at 9:26-27 & fig. 4.
         B.      Alice step two: nothing in claim 13 transforms the abstract idea into a
                 patentable application.
         Proceeding to step two of the Alice analysis, the question is whether the elements of
  claim 13, either individually or in combination, add significantly more beyond the abstract idea
  itself that transforms the nature of the claim into a patent-eligible application of the abstract idea.
  Two-Way Media, 874 F.3d at 1338. During this analysis, “[t]he appropriate question is not
  whether the entire claim as a whole . . . lacks novelty,” but whether the elements apart from the
  ineligible concept involve well-understood, routine, and conventional activity, and whether the
  ordered combination adds anything not present when the elements are considered separately.
  Chamberlain Grp., Inc. v. Techtronic Indus. Co., 935 F.3d 1341, 1348-49 (Fed. Cir. 2019)
  (emphasis added), cert. denied, 141 S. Ct. 241 (2020).
                1.      Nothing in claim 13 transforms the claim into anything more than the
                        abstract idea.
         Given how closely the language of claim 13 and the claims from which it depends hews
  to the abstract idea itself, it is unsurprising that nothing in claim 13 transforms the claim into
  anything more than the abstract idea of structuring data in the same manner as the human mind.
  Again, claim 1 recites only what types of data—essentially, nouns, verbs, adjectives, and
  adverbs—are stored in the database, with no specific details about the implementation. And,
  again, claims 2 and 13 require links between the nouns and verbs (claim 2), and then also to

                                                    11
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 12 of 17




  adverbs (claim 13), just as those parts of speech are linked in the human mind, but the claims do
  not explain or require any particular technological implementation for those links. Because the
  patent “does not disclose any particular mechanism” for accomplishing these aims, and claim 13
  instead is written in “largely functional terms,” it is not a concrete application of the abstract
  idea. See Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1269, 1271 (Fed. Cir.
  2016).
           Because the claim language includes no technical details, claim 13 and the claims from
  which it depends necessarily rely on the practitioner’s knowledge of conventional techniques for
  structuring data. But a claim fails “to supply an inventive concept” when it, like these claims,
  simply “instruct[s] the practitioner to implement the abstract idea with routine, conventional
  activity” that is “specified at a high level of generality.” Ultramercial, 772 F.3d at 715-16
  (quotation marks and citation omitted).
           Mindbase may argue that the specification includes further implementation details, but to
  be material at step two of the Alice framework, an inventive concept “must be evident in the
  claims.” Two-Way Media, 874 F.3d at 1338. Here, the high-level language of claim 13 merely
  requires certain types of data elements that correspond to grammatical categories used by the
  human mind, and links between those elements that are copied from human rules of grammar.
  Because claim 13 does not require any particular implementation for those links, Mindbase
  cannot rely on unclaimed details from the specification to supply an inventive concept.
  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016) (rejecting
  reliance on the specification where “the claims do not call for any form of computer
  implementation of the claimed methods”).
           Claim 13 recites nothing significant beyond the abstract idea itself. And “a claimed
  invention’s use of the ineligible concept to which it is directed cannot supply the inventive
  concept that renders the invention significantly more than that ineligible concept.” BSG Tech
  LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (quotation marks omitted). The
  Court need not consider whether Mindbase’s idea of structuring a database by copying the
  techniques used by the human mind was a new idea, see ’433 Patent at 2:20-22 (asserting that the
  claimed invention uses a “new database structure”), because even if it was, it is still an abstract
  idea, and claim 13’s lack of “any meaningful application of this idea” renders it invalid. See
  Simio, LLC v. FlexSim Software Prods., 983 F.3d 1353, 1364 (Fed. Cir. 2020). Thus, whether

                                                    12
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 13 of 17




  the claim elements are considered individually or in combination, they do not transform claim 13
  into a patentable invention.
                   2.      Mindbase’s conclusory assertions in the amended complaint do not
                           bar dismissal.
            Mindbase cannot rely on its own self-serving but factually unsupported assertions in its
  amended complaint to oppose dismissal. For example, Mindbase alleges that “[t]he claims of the
  Patents-in-Suit are directed to patent-eligible concepts.” Am. Compl. ¶ 14. But patent eligibility
  is a legal conclusion, Simio, 983 F.3d at 1358, and courts “are not bound to accept as true a legal
  conclusion couched as a factual allegation.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
  (2007) (internal quotation marks omitted).
            Likewise, Mindbase’s assertion that its patent claims “involve more than the performance
  of well-understood, routine, and conventional activities previously known to the industry,” Am.
  Compl. ¶ 15, can and should be disregarded, because the amended complaint pleads no facts
  showing that to be true, and “conclusory statements” are not enough to avoid dismissal. Ashcroft
  v. Iqbal, 556 U.S. 662, 678 (2009). The rules of pleading “do[] not unlock the doors of
  discovery for a plaintiff armed with nothing more than conclusions.” Id. at 678-79.
            Finally, Mindbase’s allegation that prior approaches to databases did not use the
  categories required by its patent claims, see Am. Compl. ¶¶ 16-17, is beside the point because, as
  discussed above, the patent specification concedes that the use of those categories is intended to
  replicate the mental work performed by the human mind—which means that those techniques are
  the abstract idea itself. CyberSource, 654 F.3d at 1371 (inventions that are the equivalent of
  human mental work are abstract ideas). At step two of the Alice framework, the question is
  whether the claims contain something significantly more than the abstract idea. 573 U.S. at 217-
  18. The use of the abstract idea cannot itself render the claims significantly more than the
  abstraction. BSG Tech, 899 F.3d at 1290.
            C.     Claim 13 is invalid, and therefore the amended complaint fails to state a
                   claim.
            In sum, claim 13 is directed to an abstract idea, and nothing in the claim transforms it into
  a patentable application of that idea. Claim 13 therefore is invalid because it claims patent-
  ineligible subject matter. See Alice, 573 U.S. at 217-18.7


  7
      Because claim 13 depends from claims 1 and 2, claims 1 and 2 are also invalid.
                                                     13
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 14 of 17




              Other than claim 13 of each patent, the amended complaint alleges only the bare
      conclusion that Google infringes unspecified “other claims.” See Am. Compl. ¶¶ 23, 35. If
      claim 13 is representative of those other claims, then they too are invalid under 35 U.S.C. § 101.
      See Content Extraction & Transmission, 776 F.3d at 1349 (approving use of representative
      claims in analyzing section 101). If claim 13 is not representative of those other claims, then the
      amended complaint fails to state a claim that Google infringes those other claims because it is
      devoid of any facts explaining how Google infringes them, or even which claims are the ones to
      which Mindbase is referring. Twombly, 550 U.S. at 555 (the bare assertion of a conclusion does
      not state a claim).8
              Thus, whether or not claim 13 of each of the patents-in-suit is representative of any other
      claims in those patents, because claim 13 is invalid, the amended complaint fails to state a claim
      upon which relief may be granted.
II.           MINDBASE HAS NOT PLAUSIBLY ALLEGED THAT GOOGLE INFRINGES ITS PATENTS.
              Even aside from the invalidity of claim 13, the amended complaint should be dismissed
      because Mindbase has not sufficiently pleaded infringement. Dismissal pursuant to Rule
      12(b)(6) is proper where the complaint does not “contain sufficient factual matter, accepted as
      true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678; see also
      Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a right to relief above
      the speculative level.”). “Threadbare recitals of the elements of a cause of action, supported by
      mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Further, factual allegations
      “that are ‘merely consistent with’ a defendant’s liability” do not establish facial plausibility. Id.
      (quoting Twombly, 550 U.S. at 557).
              “To state a claim for direct infringement, a complaint must include five factual assertions:
      (1) ownership of the patent; (2) name of each defendant; (3) cite the patent allegedly infringed;
      (4) state how the defendant allegedly infringes; and (5) point to the sections of the patent law
      invoked.” Advanced Screenworks, LLC v. Mosher, No. 2:19-cv-758-FtM-29MRM, 2020 WL
      1188468, at *3 (M.D. Fla. Mar. 12, 2020). Mindbase’s amended complaint fails to state how
      Google allegedly infringes, the fourth pleading requirement, and thus must be dismissed.



      8
        Indeed, as explained below, the amended complaint’s patent infringement allegations fail to
      state a claim even aside from the subject matter eligibility issue.
                                                         14
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 15 of 17




         A claim for patent infringement “is insufficient under Twombly and Iqbal if it ‘simply
  recit[es] some of the elements of a representative claim and then describe[es] generally how an
  accused product operates, without specifically tying the operation to any asserted claim or
  addressing all of the claim requirements.’” Global Tech Led, LLC v. Every Watt Matters, LLC,
  No. 15-cv-61933-BLOOM/Valle, 2016 WL 6682015, at *2 (S.D. Fla. May 19, 2016) (quoting
  Atlas IP LLC v. Pac. Gas & Elec. Co., No. 15-cv-05469-EDL, 2016 WL 1719545, at *2 (N.D.
  Cal. Mar. 9, 2016)); Blue Water Innovations, LLC v. Fettig, No. 18-60671-Civ-Scola, 2019 WL
  1904589, at *2 (S.D. Fla. Mar. 8, 2019) (same). Thus, for example, including screenshots of the
  accused service and identifying the allegedly infringed patent claims, but without a factual
  analysis showing how each claim limitation is met by the accused service, fails to state a claim
  for patent infringement. See Advanced Screenworks, 2020 WL 1188468, at *1, 3; see also
  Raptor, LLC v. Odebrecht Constr., Inc., No. 17-21509-CIV-ALTONGA/Goodman, 2017 WL
  3503399, at *4 (S.D. Fla. Jun. 22, 2017) (“merely including photographs of Defendants’
  construction site, without providing an element-by-element analysis of how the photographs
  depict infringement of all limitations of any Claim” does not suffice under Twombly).
         Mindbase’s allegations fall well short of specifically tying the accused services to any
  asserted claims. After what it concedes is merely a “high-level overview” of Google search and
  Google ads, see Am. Compl. ¶¶ 24, 36, Mindbase then alleges—word-for-word—that the
  limitations of claim 13 of each of the patents-in-suit are met by those services. See id. ¶¶ 25-30,
  37-42. That is no different from simply identifying claim 13 as allegedly infringed, which is not
  enough to state a claim of infringement. See Advanced Screenworks, 2020 WL 1188468, at *3.
  Indeed, “a patentee cannot meet its obligation to assert a plausible claim of infringement under
  the Twombly/Iqbal standard by merely copying the language of the claim element, and then
  baldly stating (without more) that an accused product has such an element.” North Star
  Innovations, Inc. v. Micron Tech., Inc., No. 17-506-LPS-CJB, 2017 WL 5501489, at *2 (D. Del.
  Nov. 16, 2017), report and recommendation adopted, 2018 WL 11182741 (D. Del. Jan. 3, 2018).
  Not counting the verbatim recitations of the claim language, Mindbase’s allegations regarding
  the functionality of the accused services comprise a total of one paragraph, repeated twice in the
  amended complaint, that contains little more than purported screenshots from Google’s website,
  and does not refer to the patent claims at all. See Am. Compl. ¶¶ 24, 36. Mindbase pleads no



                                                  15
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 16 of 17




  facts that tie the accused Google services to any patent claim, and certainly pleads no facts
  addressing how those services meet each of the limitations of any asserted claims.
         For example, Mindbase pleads that “[t]he technology behind Google Accused Services
  includes a set of intangible data elements, said intangible data elements representing words and
  concepts which have no physical weight and cannot be weighed,” parroting the words of one of
  the limitations of claim 13 of the ’433 Patent. Compare Am. Compl. ¶ 27 with ’433 Patent at
  35:17-19.9 But Mindbase does not plead facts showing, or even attempting to show, that Google
  search or Google ads includes a set of intangible data elements representing words or concepts
  without physical weight. Mindbase “must detail how each claim is infringed” and must “provide
  factual support for the alleged infringement of each claim.” Blackberry Ltd. v. Blu Prods., No.
  16-23535-CIV-MORENO/O’SULLIVAN, 2017 WL 5004845, at *4 (S.D. Fla. Mar. 27, 2017)
  (quotation marks and citation omitted). Because Mindbase fails to plead facts describing how
  the accused services allegedly infringe any claims of the patents-in-suit, its amended complaint
  must be dismissed for failure to state a claim. See, e.g., Advanced Screenworks, 2020 WL
  1188468, at *3; Global Tech, 2016 WL 6682015, at *2; Atlas IP, 2016 WL 1719545, at *3.
                                           CONCLUSION
         For the foregoing reasons, Google respectfully requests that the Court dismiss the
  amended complaint pursuant to Rule 12(b)(6) because the patents-in-suit are invalid under 35
  U.S.C. § 101 and because the amended complaint fails to plead facts explaining how Google
  purportedly infringes any claims of the patents-in-suit.
                                    REQUEST FOR HEARING
         In accordance with Local Rule 7.1(b), Google requests that the Court hold a hearing on
  this motion. Google believes that a hearing may be helpful to address any questions the Court
  may have about subject matter eligibility, among other issues. Google requests a 30 minute
  hearing. See L.R. 7.1(b)(2). For purposes of efficiency, the Court may want to set one hearing
  to address both this motion and Google’s transfer motion.



  Dated this 25th day of January, 2021.


  9
    Although the amended complaint portrays this limitation as being part of claim 13 of the ’433
  patent, Am. Compl. ¶ 12, it actually is part of claim 1, but as already noted claim 13 depends
  from claim 2, which itself depends from claim 1.
                                                  16
Case 1:20-cv-24742-BB Document 27 Entered on FLSD Docket 01/25/2021 Page 17 of 17




                                            Respectfully submitted,


                                             /s/ Edward M. Mullins

                                             Edward M. Mullins (FBN 863920)
  Michael S. Kwun (Pro Hac Vice pending)     Email: emullins@reedsmith.com
  Email: mkwun@kblfirm.com                   Daniel A. Sox (FBN 108573)
                                             Email: dsox@reedsmith.com
  KWUN BHANSALI LAZARUS LLP                  Marcelo Diaz-Cortes (FBN 118166)
  555 Montgomery Street                      Email: mdiaz-cortes@reedsmith.com
  Suite 750
  San Francisco, CA 94111                    REED SMITH LLP
  Telephone: +1 415 630-2350                 1001 Brickell Bay Drive
  Facsimile: +1 415 367-1539                 Suite 900
                                             Miami, FL 33131
  Counsel for Google LLC                     Telephone: +1 786 747 0200
                                             Facsimile: +1 786 747 0299

                                             Counsel for Google LLC




                                           17
